Name: Decision No 2/89 of the EEC/EFTA Joint Committee on Common Transit of 8 December 1989 amending the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: economic geography;  monetary economics;  parliamentary proceedings;  tariff policy
 Date Published: 1990-04-28

 Avis juridique important|21990D0428(01)Decision No 2/89 of the EEC/EFTA Joint Committee on Common Transit of 8 December 1989 amending the Convention of 20 May 1987 on a common transit procedure Official Journal L 108 , 28/04/1990 P. 0004 - 0004DECISION No 2/89 OF THE EEC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 8 December 1989 amending the Convention of 20 May 1987 on a common transit procedure THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure, and in particular Article 15 (3) (b) thereof, Whereas for the purposes of the Convention the ecu is defined in the same way as it is in the Community rules; Whereas those rules were recently changed, so that the ecu has been composed differently since 21 September 1989 ; whereas the Convention should therefore be adapted to take account of the new composition of the ecu, HAS ADOPTED THIS REGULATION: Article 1 In Article 10 of the Convention, paragraph 3 is hereby replaced by the following: "3. For the purposes of the flat rate guarantee as provided for in Appendices I and II, the "ecu" means the total of the following amounts: >PIC FILE= "T0047827"> The value of the ecu in a given currency shall be equal to the sum of the exchange values in that currency of the amounts set out in the first subparagraph." Article 2 This Decision shall enter into force on 1 May 1990. Done at Brussels, 8 December 1989. For the Joint Committee The Chairman O. GRATSCHMAYER